Title: To James Madison from Thomas Doughty, [ca. 29] May 1801
From: Doughty, Thomas
To: Madison, James


Sir,
Charleston [ca. 29] May 1801
The house of Jeremiah Condy & Co formerly of this City Merchants, became indebted to me in and before the Year 1797, in a very heavy Sum of money lent them, Goods Sold them, and for monies which I have been obliged to pay for them as Security. They then assigned over to me a Claim they had on the dutch Government, for the damages arising on the illegal Capture and detention, of the Schooner Wilmington Packet Capt Moses Andrews, and the turning the Vessell out of Port (St Martins), after having taken out her cargo by an illegal Condemnation of a Court there, without paying any freight demurage or damages.
Messrs Jeremiah Condy & Co. several Years ago, applied through your department, to obtain indemnification for this injury from the dutch Government, and after many Years pursuit I understand by Letters from Mr Murray, they have paid to satisfy Messrs Jeremiah Condy & Co’s claim, twenty thousand Guilders, which are deposited Subject to Your Orders, in the hands of the Banker of the United States at Amsterdam, and Mr Murray refers the whole Settlement to You.
In adjusting this business with the Dutch Government many difficulties arose, and in fact Contrary to their Treaty with the United States, they for a long time totally refused paying any thing for the Cargo, because it appeared to them to be French property.
Jeremiah Condy & Co understanding this, thro’ the then Secretary of State wrote a Letter to the Minister there, which was forwarded by the Secreta[r]y of State, requesting the Minister to accept of any indemnification he Could obtain, Especially for the freight, demurrage damages Interest &ca.

In Conformity to this Mr Murray made a lumped Settlement with them, and they agreed to give him a round Sum in Complete Satisfaction.
The Cargo is probably the property of a Variety of Persons, and the Sum which has been paid, is not much more than is necessary, Completely to Satisfy the freight and damages independant of the Cargo. As I suffer heavily indeed from my advances on account of Messrs Jeremiah Condy & Co, it is essentially necessary for me to obtain as early as possible, the amount which may be Coming from this Claim, otherwise my Interest will suffer heavily—and as the affair rests entirely with You to decide, I hope You will Consider the serious necessity I am in of this Money, and that the Interest of a Citizen of the United States shou’d not be prejudiced by Strangers.
It seems this Cargo was the property of Aliens, but in fact shipped by, and in the name of the Captain—and Messrs Jeremiah Condy & Co’s Claim which I represent, is for freight demurrage damages and Interest, and I wish to have these Satisfied. After a pursuit of now near seven Years, the affair will Still be as far from Conclusion as ever, unless You will benignly take into Consideration the Situation, and make a Settlement of the affair.
Mr Jeremiah Condy who is in Philadelphia will Explain to You every particular relative to this business, and if You will be so kind as to take the matter up for a decision You will render me a most Essential Service.
In fact the Claim is in his name, and the money paid in Consequence.
I cannot see why there shou’d any delay take place for Strangers who have never applied, who are unknown, and who have never claimed any Indemnification whatever to the prejudice of a Citizen, in Consequence of whose Claim and injury the money has been recovered. I have the honor to remain with Consideration Sir Yr Obt Servt.
Thos Doughty
